The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-13, 21-27 and 29-30 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a microelectromechanical system (MEMS) device, comprising: 
depositing a second piezoelectric layer on the first electrode layer; depositing a second electrode layer on the second piezoelectric layer; performing an etch through the second electrode layer and the second piezoelectric layer to form an opening exposing the first electrode layer and a sidewall of the second electrode layer; depositing a dielectric liner layer covering the first and second electrode layers and further lining the opening; etching back the dielectric liner layer to expose the first electrode layer; and forming a conductive contact in the opening, wherein the conductive contact is electrically coupled to the first electrode layer and is electrically isolated from the sidewall of the second electrode layer by the dielectric liner layer.
Independent Claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a microelectromechanical system (MEMS) device, comprising: 
depositing a second piezoelectric layer on the first electrode layer; depositing a second electrode layer on the second piezoelectric layer; patterning the second electrode layer to form a sensing-electrode segment and a dummy-electrode segment, wherein the sensing- and dummy-electrode segments are electrically separate; performing a second etch through the dummy-electrode segment and the second piezoelectric layer to form an opening exposing the first electrode layer and a sidewall of the dummy-electrode segment; and forming a conductive contact in the opening, wherein the conductive contact is electrically coupled to the first electrode layer and the dummy-electrode segment.
Independent Claim 23, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a microelectromechanical system (MEMS) device, comprising: 
forming a dielectric layer over a substrate; depositing a first piezoelectric layer over the substrate after forming the dielectric layer over the substrate, wherein the first piezoelectric layer directly contacts the dielectric layer;
The allowed claims 2-6, 10-13, 21-22, 24-27 and 29-30 each depend on independent claim 1 or 9 or 23, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817